                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

BRANDON NARR,                                  )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )         Case No. CIV-18-1216-G
                                               )
FARMERS INSURANCE                              )
COMPANY, INC.,                                 )
                                               )
       Defendant.                              )

                                          ORDER

       Now before the Court is Defendant Farmers Insurance Company, Inc.’s Motion to

Dismiss Plaintiff’s Claim of Bad Faith (Doc. No. 27), brought pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Plaintiff has responded in opposition (Doc. No. 29),

and Defendant has replied (Doc. No. 30).

       Plaintiff Brandon Narr asserts claims for breach of contract and breach of the duty

of good faith and fair dealing based upon allegations that Defendant failed to timely and

properly investigate, evaluate, and pay Plaintiff’s claim of property damage caused by an

earthquake on April 15, 2014. See Second Am. Compl. (Doc. No. 23). In its Motion,

Defendant asserts that Plaintiff’s Second Amended Complaint fails to state a plausible

claim of breach of the duty of good faith and fair dealing under the federal pleading

standards.

                                  STANDARD OF DECISION

       Federal Rule of Civil Procedure 12(b)(6) prescribes that a defendant may seek

dismissal when the plaintiff “fail[s] to state a claim upon which relief can be granted.” Fed.
R. Civ. P. 12(b)(6). While “detailed factual allegations” are not required, to survive a

motion to dismiss a complaint must set forth facts that, accepted as true, “state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007). A claim is facially plausible when the well-pleaded factual allegations, accepted

as true and viewed in the plaintiff’s favor, “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged” under the governing law.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Warnick v. Cooley, 895 F.3d 746, 751

(10th Cir. 2018) (“Though a complaint need not provide ‘detailed factual allegations,’ it

must give just enough factual detail to provide ‘fair notice of what the . . . claim is and the

grounds upon which it rests.’” (omission in original) (quoting Bell Atl. Corp., 550 U.S. at

555)). Determining whether a complaint states a plausible claim for relief is a “context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” See Iqbal, 556 U.S. at 679.

                                  SUMMARY OF PLEADING

       Accepting the well-pleaded allegations in the Second Amended Complaint as true,

Plaintiff owns an interest in property located in Norman, Oklahoma, that was damaged by

an earthquake on April 15, 2014. Second Am. Compl. ¶¶ 7, 12. The property was insured

under a policy issued by Defendant. Id. ¶¶ 9-10. In March 2017, Plaintiff timely submitted

a claim to Defendant for the property damage incurred as a result of the earthquake, but

Defendant “denied that most of the cause of Plaintiff’s property damage claim was due to

[the] earthquake, or that the loss was covered under the terms and conditions of the [p]olicy

with Defendant.” Id. ¶¶ 13-14.


                                              2
       According to Plaintiff, Defendant retained Wallace Engineering on April 7, 2017,

to perform an “earthquake damage investigation.”           Id. ¶ 15.    Wallace Engineering

recommended to Defendant that the brick veneer of the home be replaced and that a cracked

slab be repaired. Id. On May 8, 2017, Defendant performed an inspection of Plaintiff’s

property and issued an estimate of covered damages, which did not include costs for the

replacement of the brick veneer or the repair of the cracked slab. See id. ¶ 16.

       Plaintiff further alleges that “Plaintiff received an estimate from its Oklahoma-

licensed contractor, which [Plaintiff] provided to Defendant.”         Id. ¶ 23.    Plaintiff’s

contractor estimated that the cost of repair for the losses covered by the policy totalled

$133,876.01. Id.

       In support of his claim of bad faith, Plaintiff avers that Defendant “fail[ed] to timely

and properly investigate, evaluate and/or pay the Plaintiff’s claim” “in accordance with the

recommendations made by [Defendant’s] own engineer.” Id. ¶ 30. Plaintiff contends that

these failures were “intentional, willful, malicious, and in reckless disregard to the rights

of Plaintiff.” Id. ¶ 36.

                                         ANALYSIS

       Defendant contends that Plaintiff’s allegations are conclusory and provide

insufficient facts to state a plausible claim of insurer’s bad faith. In Defendant’s view, the

Second Amended Complaint fails to allege that Defendant acted unreasonably or with the

requisite state of mind. See Def.’s Mot. at 12-21.

       Under Oklahoma law, an insurer has an implied duty of good faith and fair dealing

toward its insureds, and the violation of that duty gives rise to an action in tort. Liability


                                              3
for the breach of the implied covenant of good faith and fair dealing requires “‘a clear

showing that the insurer unreasonably, and in bad faith, withholds payment of the claim of

its insured.’” Harris v. Progressive Direct Ins. Co., 740 F. App’x 900, 908 (10th Cir. 2018)

(quoting Christian v. Am. Home Assurance Co., 577 P.2d 899, 905 (Okla. 1977)). “Bad

faith cannot exist if an insurer’s conduct was reasonable under the circumstances.” Barnes

v. Okla. Farm Bureau Mut. Ins. Co., 11 P.3d 162, 170-71 (Okla. 2000). To establish a

cause of action against an insurance company for bad faith under Oklahoma law, Plaintiff

must show:

       1) coverage under the insurance policy and that of the insurer was required
       to take reasonable actions; 2) the actions of the insurer were unreasonable
       under the circumstances; 3) the insurer failed to deal fairly and act in good
       faith toward the insured in its handling of the claim; and 4) breach or
       violation of the duty of good faith and fair dealing was the direct cause of
       any damages that the insured sustained.

Harris, 740 F. App’x at 908 (citing Badillo v. Mid Century Ins. Co., 121 P.3d 1080, 1093

(Okla. 2005)). The essence of a bad faith claim “is the insurer’s unreasonable, bad-faith

conduct, including the unjustified withholding of payment due under a policy.” Id.

(internal quotation marks omitted).

       In A & B Stores, Inc. v. Employers Mutual Casualty Co., No. CIV-14-1228-HE,

2015 WL 1014808 (W.D. Okla. Mar. 9, 2015), this Court granted a motion to dismiss a

bad faith claim raised against an insurance company where the complaint alleged only that

the plaintiff’s contractor had provided a significantly higher estimate of repair costs than

the defendant insurance company agreed to pay. See id. at *2. In granting the defendant’s

motion to dismiss, the Court noted that while the sum provided by the plaintiff’s contractor



                                             4
“may be the estimated repair costs, all of the repairs may not be covered losses” and that

the plaintiff had not pleaded sufficient facts to plausibly show that the defendant had acted

unreasonably. Id. (explaining that “[a]n insurer does not breach its implied duty to deal

fairly and act in good faith with its insured merely by refusing to pay a claim or by litigating

a dispute with its insured, so long as there is a legitimate dispute as to coverage or the

amount of the claim, and the insurer’s position is reasonable and legitimate”).

       Comparatively, in Greater First Deliverance Temple, Inc. v. GuideOne Mutual

Insurance Co., No. CIV-18-1022-D, 2019 WL 149566 (W.D. Okla. Jan. 9, 2019), this

Court denied a motion to dismiss a bad faith claim raised against an insurance company

where “the Complaint contain[ed] factual allegations that amount[ed] to more than an

assertion that [the defendant] underpaid [the plaintiff’s] insurance claim.” Id. at *2. The

Court noted that the Complaint included the assertion that the defendant “failed to pay an

invoice for remediation work actually completed, and made repeated ‘low ball’ offers for

[the] improper purpose” of prolonging the adjustment process so that the plaintiff would

be “forced to accept less than the reasonable value of its claim.” Id.

       Indeed, the Oklahoma Supreme Court has held that an insurer’s failure to settle a

claim “for the value or within the range of value assigned to the claim as a result of its

investigation” may subject the insurer to a claim of bad faith. Newport v. USAA, 11 P.3d

190, 196-97 (Okla. 2000) (explaining that while an insurer may negotiate or litigate the

value of a claim, “[t]he duty of good faith and fair dealing . . . prevents an insurer from

offering less than what its own investigation reveals to be the claim’s value”).




                                               5
       In this case, the sufficiency of Plaintiff’s allegations to state a claim of insurer’s bad

faith presents a close question. However, the Complaint contains factual allegations that

plausibly show that Defendant offered Plaintiff less than its own investigation revealed.1

These allegations may be enough, if proven, to establish a breach of Defendant’s duty to

deal fairly and in good faith with Plaintiff. The Court finds Plaintiff has presented

minimally sufficient factual allegations to plausibly state a claim of bad faith.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Claim of Bad

Faith (Doc. No. 27) is DENIED.

       IT IS SO ORDERED this 3rd day of April, 2019.




1
  It may well be the case that Defendant’s position was “reasonable and legitimate,” but
the insurer bears the burden of establishing this defense. Harris, 740 F. App’x at 910.

                                               6
